Citation Nr: 0922746	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-40 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.29 (2008).

4.  Entitlement to a higher initial evaluation for service-
connected right medial compartment osteoarthritis with 
suprapatellar joint effusion (right knee disorder), evaluated 
as 20 percent disabling from July 16, 2003.

5.  Entitlement to a higher initial evaluation for service-
connected left knee posterior cruciate ligament and 
ligamentous sprain of the lateral collateral ligament (left 
knee disorder), evaluated as 20 percent disabling from 
July 16, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 
and from January 1991 to July 1991.  The Veteran also had 
others periods of unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, September 2005, and 
September 2006 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2008, the Veteran testified at a hearing before 
the undersigned.  A transcript of that hearing is of record.  
The record was held open for 60 days.  Additional evidence 
was received by the Board at the hearing and thereafter with 
a waiver of agency of original jurisdiction review.  38 
C.F.R. §§ 19.37, 20.1304 (2008).

The Board notes that, while the Veteran filed a December 2005 
notice of disagreement with the September 2005 rating 
decision that denied his claim for a total rating based on 
individual unemployability (TDIU) and a temporary total 
rating under 38 C.F.R. § 4.29, the TDIU issue is not in 
appellate status because his March 2007 VA Form 9 limited the 
issue on appeal to the § 4.29 claim.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (2008) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case); Roy v. Brown, 5 Vet. 
App. 554, 556 (1993) (if the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision").

A review of the claims files shows that the Veteran, at the 
September 2008 personal hearing, raised a claim of 
entitlement to service connection for a left shoulder 
disability due to a fall caused by his service connected knee 
disability.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action. 

As will be discussed in more detail below, in September 2008 
the Veteran notified the Board that he wished to withdraw his 
claims of entitlement to service connection for PTSD, a 
temporary total rating under 38 C.F.R. § 4.29, and for a 
higher initial evaluation for service-connected right knee 
disorder.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record shows that the Veteran's depression is caused or 
aggravated by his service connected bilateral knee disorders. 

2.  As to the claims of entitlement to service connection for 
PTSD, entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29, and for a higher initial evaluation for a right knee 
disorder, the Veteran notified the Board in September 2008, 
prior to the promulgation of a decision as to these claims, 
that he wished to withdrawal his appeal. 

3.  During the pendency of his appeal, the preponderance of 
the competent and credible evidence is against showing that 
the Veteran's left knee posterior cruciate ligament and 
ligamentous sprain of the lateral collateral ligament is 
manifested by flexion limited to 15 degrees or less and/or 
extension limited to 10 degrees or more, even taking into 
account his complaints of pain, or slight instability.


CONCLUSIONS OF LAW

1.  Depression was caused by service connected bilateral knee 
disorders.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2008). 

2.  As to the claims of entitlement to service connection for 
PTSD, entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29, and for a higher initial evaluation for a right knee 
disorder, the criteria for withdrawal of an appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).

3.  At no time during the pendency of his appeal has the 
Veteran met the criteria for a rating in excess of 20 percent 
for his left knee posterior cruciate ligament and ligamentous 
sprain of the lateral collateral ligament.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim of Service Connection for Depression

The Veteran's claims that his depression is caused by the 
pain caused by his service connected bilateral knee 
disorders.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

Initially, the Board finds that because the claim of service 
connection for depression is being granted, VA's statutory 
and regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Next, the Board motes that service connection may be granted 
where a disability is proximately due to or the result of an 
already service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In this regard, the provisions of 38 C.F.R. § 3.310 were 
amended effective from October 10, 2006, and the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 have been applied by VA in Allen-type cases 
since 1995.  

Therefore, since the Veteran filed the current claim before 
the change in law, the Board will apply the older version of 
38 C.F.R. § 3.310 because it is more favorable to the 
claimant since it does not require the establishment of a 
baseline before an award of service connection may be made.

With the above criteria in mind, the Board first notes that a 
June 2004 rating decision granted the Veteran service 
connection for bilateral knee disorders effective from 
June 16, 2003.  Moreover, VA treatment records show the 
Veteran being diagnosed with depression since 2003.  See 
McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  Accordingly, the only question remaining for 
the Board to consider is whether the record includes 
competent and credible evidence of the Veteran's depression 
was caused or aggravated by his service connected bilateral 
knee disorders.  Allen, supra.

In this regard, in a November 2007 letter from Dr. BH, a VA 
staff psychiatrist, Dr. BH reported that he was the 
claimant's attending psychiatrist, the Veteran was diagnosed 
with a depressive disorder, the claimant is service connected 
for injuries to his knees, and it was his "medical opined 
[that] it is as likely as not that [the Veteran's] depression 
is secondary to his physical condition."  VA treatment 
records, dated in November 2007 and January 2008 and 
generated by Dr. BH, also include his opinion that the 
Veteran's depression was possibility associated with his 
physical disability.

Similarly, in a November 2007 letter from Dr. PG, another VA 
physician that works with the Veteran, Dr. PG reported that 
he treated the claimant during five psychiatric 
hospitalizations since 2004 and opined that the Veteran's 
chronic bilateral knee pain prevents him from exercising and 
this "has often been a large contributor to his worsening . 
. . depression" as well as opined that in his "medical 
judgment[ ] it is as likely as not that his chronic knee pain 
is a significant cause of his depression and by precluding 
exercise[ ] it is a barrier to recovery." 

These opinions are not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Therefore, given the diagnosis of depression found in the 
record and the uncontradicted expert medical opinion that 
this depression was caused or aggravated by his service 
connected bilateral knee disorders, the Board finds that with 
granting the Veteran the benefit of any doubt in this matter 
that service connection depression is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

The Withdrawn Claims

As to the claims of entitlement to service connection for 
PTSD, entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29, and for a higher initial evaluation for a right knee 
disorder, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.  Moreover, an appeal may 
be withdrawn as to any or all issues involved in the appeal 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In September 2008, the Veteran withdrew the claims of 
entitlement to service connection for PTSD, entitlement to a 
temporary total rating under 38 C.F.R. § 4.29, and for a 
higher initial evaluation for a right knee disorder.  This 
withdrawal took place before the Board promulgated a 
decision.  Therefore, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, in 
accordance with the Veteran's request, the appeals as to 
these issues are dismissed.

The Higher Evaluation Claim

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim for a higher initial evaluation for a left 
knee disorder, under 38 U.S.C.A. § 5102 VA first has a duty 
to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for the left knee disorder.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient (i.e., the 
August 2003 § 5103(a) notice letter provided the Veteran 
prior to the June 2004 rating decision), VA's duty to notify 
in this case has been satisfied.  Moreover, because the 
current appeal involves a claim for a higher initial 
evaluation, the Court's holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) does not apply to the current appeal 
because that holding only applies to increased rating claims. 

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
treatment records relevant to the current claim.  In 
addition, the claimant was provided several VA examinations 
which are adequate for rating purposes because the examiners 
at two of the most recent examinations had the Veteran's 
claims files and all the examiners conducted an evaluation of 
the claimant which allows the Board to rate the severity of 
his left knee disorder under all applicable rating criteria 
including whether the appellant had additional functional 
limitations due to pain.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this regard, in October 2007 the Veteran wrote the RO and 
asked for a new VA examination because he was unhappy with 
the June 2007 VA examination.  However, the Veteran testifies 
that his adverse symptomatology has remained about the same 
since the June 2007 VA examination.  Moreover, the record 
shows that the claimant was afforded two earlier VA 
examinations in connection with his appeal and his adverse 
symptomatology at those times were almost identical to those 
found by the June 2007 VA examiner.  Furthermore, for the 
reasons explained above, the evidence elicited by the October 
2007 VA examiner, along with the information obtained by the 
earlier VA examiner's, are adequate to rate the Veteran's 
left knee disorder.  Therefore, the Board finds that a remand 
for another VA examination is not required.  Id; also see 
38 C.F.R. § 3.327(a) (2008); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994). 

Next, the Board notes that the Veteran testified in September 
2008 that he was in receipt of Social Security Administration 
(SSA) disability benefits.  Moreover, a review of the record 
on appeal reveals an April 2005 decision by the SSA awarding 
the Veteran disability benefits.  However, it appears that 
the record does not include all the medical evidence that the 
SSA relied on in making its decision.

In this regard, the Board notes that the Veteran's 
representative also testified, in substance, that he would 
obtain the claimant's records from the SSA, review them, and 
based on his review of the records only forward them to the 
Board if the records were relevant to the issues on appeal.  
See September 2008 Board hearing transcript, pages 32-33.  
The record was held open for 60 days to provide the Veteran 
an opportunity to supply these records, as well as other 
relevant treatment records.  Following the hearing, the Board 
received additional VA treatment records; however no 
additional SSA records were submitted to the Board by the 
claimant's representative.

Initially, the Board recognizes the fact that the Court has 
indicated that medical records upon which an award of SSA 
disability benefits has been predicated are relevant to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
However, the Veteran's representative specifically notified 
the Board that he would only provide VA these records if they 
were relevant and while additional relevant treatment records 
were received by the Board following the September 2008 
personal hearing they did not include his SSA records.  
Therefore, the Board concludes that the Veteran and his 
representative, after reviewing the SSA records, decided that 
they were not relevant to the current appeal.  Accordingly, 
adjudication of the current appeal may go forward without 
these records.  This decision is further supported by the 
fact that the April 2005 SSA decision granted the Veteran 
disability benefits due to PTSD- an issue which the Veteran 
has withdrawn from appellate consideration.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran and his representative contend that the 
claimant's left knee disorder is manifested by symptomatology 
that warrants a higher initial evaluation.  It is requested 
that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the Veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

The June 2004 rating decision granted service connection for 
left knee posterior cruciate ligament and ligamentous sprain 
of the lateral collateral ligament and rated it as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 
(recurrent subluxation or lateral instability), effective 
from July 16, 2003.  See 38 C.F.R. § 4.20 (2008) (when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability will be rated as 20 percent disabling.  
And, severe recurrent subluxation or lateral instability 
warrants a 30 percent rating.

As to a higher initial evaluation for the left knee disorder 
under Diagnostic Codes 5257 due to subluxation or 
instability, the Board notes that VA treatment records 
document that the Veteran was given knee braces and Canadian 
crutches to ambulate because of complaints of knee 
instability.  Additionally, VA examiners in November 2002 and 
September 2005 as well as the VA treatment records document 
that he is using these devises.  Moreover, some of the VA 
treatment records, as well as the June 2007 VA examiner, also 
document that the Veteran is using a wheelchair to ambulate 
because of his claims of knee instability.  VA treatment 
records also note, on occasion, that he uses a cane to 
ambulate.  Furthermore, the Veteran had an antalgic gait at 
all three of his VA examinations.

However, the September 2005 VA examiner noted that the 
Veteran was moderately embellishing the degree of his adverse 
symptomatology.  Moreover, VA examiners in September 2005 and 
June 2007 both opined that the left knee had no subluxation.  
Additionally, the September 2005 VA examiner opined that 
drawer and McMurray's tests were negative.  In addition, the 
June 2007 VA examiner opined that ligament stability tests 
were within normal limits.  Subsequent VA treatment records 
also included the opinion that the Veteran had no evidence of 
ligament instability in the left knee.  See VA treatment 
records dated in December 2007 and January 2008.  Thereafter, 
a December 2008 VA treatment record also noted that the knee 
was stable.  These opinions are not contradicted by any of 
the other medical evidence of record.  Colvin, supra.

Therefore, because there is no evidence in the record that 
suggests even "slight" subluxation or instability in the 
left knee much less "severe," a higher initial evaluation 
for the left knee disorder is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  38 C.F.R. § 4.31 (2008) 
(where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  
Moreover, because VA examiners throughout the appeal period 
have not observed the Veteran's left knee disorder being 
manifested by even "slight" subluxation or instability, 
consideration of stages ratings is not warranted.  Fenderson, 
supra.

As notes above, the RO assigned the Veteran an initial 
evaluation of 20 percent for his left knee disorder by 
analogy to Diagnostic Code 5257.  See 38 C.F.R. § 4.20.  
Therefore, since it does not appear that the Veteran meets 
the criteria for even an initial compensable rating for his 
service connected left knee disorder under Diagnostic 
Code 5257, the Board will next consider if it should be rated 
by analogy to another Diagnostic Code.

In this regard, the Board notes that, while the November 
2003, September 2005, and June 2007 VA examinations were 
negative for instability or subluxation, they were uniformly 
positive for left knee arthritis and lost motion.  Therefore, 
the Board finds that the Veteran's service connected left 
knee disorder is better rated by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis).  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court 
held that in cases where the record reflects that the 
appellant has multiple problems due to service-



connected disability, it is possible for a appellant to have 
"separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to a higher initial evaluation for the left knee disorder 
under Diagnostic Code 5003, the Board finds that the Veteran 
does not meet the criteria for a higher initial evaluation 
because there is no x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  Moreover, 
because none of the x-rays taken during the appeal period 
show otherwise, consideration of stages ratings is not 
warranted.  Fenderson, supra.



As to a higher initial evaluation for the left knee disorder 
under Diagnostic Codes 5260 and 5261, a review of the record 
on appeal shows that the range of motion of the left knee, 
with taking into account the Veteran's complaints of pain, 
was 0 to 120 at the November 2003 VA examination, -5 to 30 
degrees at the September 2005 VA examination, and 0 to 30 
degrees at the June 2007 VA examination (Full range of motion 
of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2008)).  38 C.F.R. §§ 4.40, 4.45; Evans, supra; 
DeLuca, supra. These opinions are not contradicted by any 
other medical opinion of record.  Colvin, supra.  

As to 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in 
DeLuca, the Board notes that the November 2003 VA examiner 
reported that the left knee was enlarged and the September 
2005 VA examiner noted crepitus.  However, the September 2005 
and June 2007 VA examiners also opined that there was no 
effusion.  Moreover, the June 2007 VA examiner opined that 
there was no warmth, redness, or heat.  In addition, no 
examiner noted disuse muscle atrophy.  Additionally, not only 
do the above motion studies reflect the range of motion of 
the left knee taking into account the Veteran complaints of 
pain, but the June 2007 VA examiner opined that the claimant 
did not have any additional lost motion with use of the knee. 

An initial evaluation in excess of 20 percent for the left 
knee disorder under Diagnostic Code 5260 requires flexion to 
be limited to 15 degrees or less.  Therefore, because left 
knee flexion, at its worst, is only limited to 30 degrees 
even taking into account the Veteran's complaints of pain the 
Board finds that a higher initial evaluation is not warranted 
for loss of knee flexion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  
Moreover, because VA examiners throughout the appeal period 
have not observed the Veteran's left knee disorder being 
manifested by flexion limited to 15 degrees or less 
consideration of stages ratings is not warranted.  Fenderson, 
supra.

A separate compensable rating under Diagnostic Code 5261 
requires extension to be limited to 10 degrees or more.  
Therefore, because left knee extension, at its worst, is only 
limited to -5 degrees even taking into account the Veteran's 
complaints of pain the Board finds that a separate 
compensable rating is also not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 
DeLuca, supra; VAOPGCPREC 9-2004.  Moreover, because VA 
examiners throughout the appeal period have not observed the 
Veteran's left knee disorder being manifested by extension 
limited to 10 degrees or more consideration of stages ratings 
is not warranted.  Fenderson, supra.

In addition, for the reasons explained above, because there 
is no evidence in the record that suggests "slight" 
subluxation or instability in the left knee, a separate 
compensable rating for the left knee disorder is also not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Moreover, because VA 
examiners throughout the appeal period have not observed the 
Veteran's left knee disorder being manifested by even 
"slight" subluxation or instability, consideration of 
stages ratings is not warranted.  Fenderson, supra.

Based on the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Veteran reported that his left knee 
disorder is so disabling that it prevents him from working.  
Moreover, the evidence of record shows that he has been on 
numerous medications to relieve his pain, including morphine 
and synvisc injections, with only mild to moderate relief and 
he has been given knee braces and Canadian crutches by VA to 
ambulate.  The record also shows that more recently the 
Veteran has been using a wheelchair to ambulate.

It is undisputed that the Veteran's left knee disorder has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.  

With the above criteria in mind, the Board notes that the 
evidence does not reflect that the left knee disorder acting 
alone caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
or required frequent periods of hospitalization such that the 
application of the regular schedular standards is rendered 
impracticable.  As noted above, while the Veteran currently 
uses a wheelchair to ambulate, VA examiners were uniform in 
finding no left knee instability and noting that, at its 
worst and taking into account his complaints of pain, that 
left knee motion was -5 to 30 degrees (the criteria for a 20 
percent rating under Diagnostic Code 5260).  Moreover, the 
September 2005 VA examiner opined that the Veteran was 
embellishing his adverse symptomatology.  Furthermore, the 
record is negative for a medical opinion that the Veteran's 
service connected left knee disorder has caused him to lose 
the use of that leg.  Colvin, supra.  Given this record, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the Veteran is credible to report on what he 
sees and feels and others are credible to report on what they 
can see, neither the Veteran nor his representative are 
competent to report that a service connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which they have not been 
shown to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Evans, supra. 

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a higher initial evaluation for a 
left knee disorder must be denied. 




ORDER

Service connection for depression is granted. 

The claims of entitlement to service connection for PTSD, 
entitlement to a temporary total rating under 38 C.F.R. § 
4.29, and for a higher initial evaluation in excess of 20 
percent for a right knee disorder are dismissed.

An initial evaluation in excess of 20 percent for left knee 
posterior cruciate ligament and ligamentous sprain of the 
lateral collateral ligament for the period of this appeal is 
denied.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


